Citation Nr: 1451030	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972 and from April 1978 to June 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 30 percent rating, effective January 12, 2010.  Thereafter, in a June 2011 rating decision, the RO increased the rating for PTSD to 70 percent, effective January 12, 2010.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2012 the Veteran testified at a Travel Board hearing held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Travel Board hearing the Veteran testified that he has received private treatment from Dr. Jenness since 2007.  He submitted an April 2011 letter from Dr. Jenness; however, the claims file does not contain any private treatment records from this physician.  

Moreover, the record reflects that the Veteran receives treatment at the VA medical facility in Florence, South Carolina.  The most recent VA treatment records contained in the claims file are dated in June 2011, and are from the VA Medical Center (VAMC) in Columbia, South Carolina.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, the Board observes that it has been more than three years since the Veteran has been afforded a VA examination to determine the nature and severity of his service-connected PTSD.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014). 

The Veteran has not specifically alleged that his PTSD has worsened since the most recent June 2011 VA examination.  He did argue that it had worsened since the March 2010 VA examination, and an increased rating was granted as noted above.  However, also noted above, there are outstanding VA treatment records and private treatment records which must be obtained by the AOJ, and these records may indicate that the Veteran's service-connected PTSD has worsened since June 2011.  In light of above and in the interest of judicial efficiency, the Board concludes that on remand the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and dates of treatment of all private medical providers from whom he has received treatment for his PTSD, to specifically include Dr. Jenness.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.  The AOJ must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2.  Obtain all VA treatment records from the VAMC in Columba dating from June 2011, as well as all treatment records dated from January 2010 to the present from the Community Based Outpatient Clinic in Florence, South Carolina.  

3.  Schedule the Veteran for a VA examination to determine the severity and manifestations of his service-connected PTSD.  The Veteran's claims file must be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. 

The clinician is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Thereafter, subsequent to taking any other further development deemed necessary in light of the evidence of record, adjudicate the issue on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



